Exhibit 10.1

AMENDMENT TO EMPLOYMENT AGREEMENT

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) by and between
Computer Sciences Corporation, a Nevada corporation (the “Company”), and J.
Michael Lawrie (the “Executive” and, together with the Company, the “Parties”),
shall be effective as of March 27, 2017 (as defined below) (the “Amendment
Effective Date”).

WHEREAS, the Company and Executive entered into that certain Employment
Agreement (the “Employment Agreement”) dated as of February 7, 2012, as amended;

WHEREAS, the Term of Employment, as defined in the Employment Agreement, was
previously extended by agreement between the Parties for a period of one
(1) year on the same terms and conditions as set forth in the Employment
Agreement;

WHEREAS, the Parties now wish to amend the Employment Agreement to extend the
Employment Agreement for an additional one-year period;

WHEREAS, the Board of Directors of the Company has approved the amendment of the
Employment Agreement in the manner reflected herein.

NOW THEREFORE, in consideration of the premises and mutual covenants and
conditions herein, the Parties, intending to be legally bound, hereby agree as
follows, effective as of the Amendment Effective Date:

1. As of the Amendment Effective Date, the Term of Employment shall be extended
through the earliest to occur of (i) March 31, 2019 or (ii) the date of
termination of Executive’s employment in accordance with any one of Sections
5(a) through 5(f) of the Employment Agreement; provided, however, that the Term
of Employment is subject to annual Amendment upon mutual agreement of the
Parties not later than six (6) months prior to the end of the Company’s fiscal
year 2019 or any extended annual period.

2. Capitalized terms used but not defined in this Amendment shall have the
meanings given to them in the Employment Agreement. This Amendment may be
executed in two or more counterparts each of which shall be legally binding and
enforceable.



--------------------------------------------------------------------------------

3. All terms and provisions of the Employment Agreement not amended hereby,
either expressly or by necessary implication, shall remain in full force and
effect. From and after the date of this Amendment, all references to the term
“Agreement” in the Employment Agreement shall include the terms contained in
this Amendment.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Amendment to
Employment Agreement effective as of the Amendment Effective Date.

 

Executive:     For the Company:

/s/ J. Michael Lawrie

   

By: /s/ William Deckelman

Signature    

Name:  William Deckelman

   

Title:    EVP – General Counsel

J. Michael Lawrie

    Printed Name    

March 28, 2017

    Date    